JUSTICE BARRY, specially concurring: Because section 11(a) of the Parentage Act (750 ILCS 45/ll(a) (West 2000)) mandates DNA testing upon the request of a party, I agree with the majority opinion that the trial court erred in dismissing the plaintiffs parentage petition. I further agree with the special concurrence’s emphasis that the child’s best interests should control once paternity is determined. I specially concur to underscore what I interpret as the crucial messages in the majority opinion and the other special concurrence. First, the existing law controlling parentage determinations does not protect the child’s best interests. Second, once parentage is determined, the child’s best interests become the court’s primary consideration. In my opinion, it is imperative that the child’s best interests guide the court at all stages of a parentage determination, including whether to proceed with the action. For that reason, it is necessary that the legislature amend the Parentage Act (750 ILCS 45/11 (West 2000)) to require that a trial court hold a best interest hearing at any necessary stage in a paternity action, including prior to granting a party’s request for DNA testing. It is only with such a requirement in place that the courts can fulfill their obligation to protect the children of our state.